Citation Nr: 0306745	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  94-09 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse and son


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1978 to October 1985.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1993 rating decision by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for a right ankle 
disorder.  In October 1996, the Board found that the 
veteran's claim was not well-grounded, but in a March 1999 
memorandum decision the U.S. Court of Appeals for Veterans 
Claims (Court) vacated the Board decision and remanded the 
claim for further development and readjudication.  In January 
2000, the Board found that the claim was well-grounded, and  
remanded the case to the RO for development and 
readjudication.  The development requested by the Board has 
now been completed, and the case is returned for further 
appellate consideration.

The veteran testified at a hearing before the undersigned in 
Washington, D.C., in September 1996.


FINDING OF FACT

The veteran's current right ankle disability is not related 
to his military service.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claim has been 
considered on the merits.  The record includes service 
medical records, VA treatment records and medical reports, 
and hearing testimony.  The appellant was notified of the 
applicable laws and regulations.  The March 1999 Court 
decision, the January 2000 Board remand, the December 1993 
statement of the case, and the September 2000 and July 2002 
supplemental statements of the case have informed him what he 
needs to establish entitlement to the benefit sought and what 
evidence VA has obtained.  He was notified of the provisions 
of the VCAA in February 2002 correspondence which informed 
him of the relative duties of VA and the veteran in obtaining 
evidence.  Further, the correspondence specifically informed 
him of what types of evidence and information each was 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

Service medical records reveal that the veteran underwent 
surgery for bilateral foot pain due to hammertoes.  In 
February 1985, he expressed dissatisfaction with the results 
of surgery, and a physical evaluation board recommended that 
he be discharged.  On April 1985 examination, bilateral 
hammertoe deformities and bilateral pes cavus were noted.  No 
defects or complaints regarding the ankles was noted.

VA treatment records from March 1987 to February 1988 reveal 
complaints of pain due to hammertoe deformities.  The veteran 
also had pain in the toenails.  In May 1987, the veteran 
complained of left ankle pain.

On July 1987 VA orthopedic examination, the veteran 
complained of left ankle pain and pain from bilateral 
hammertoes.  He made no complaint regarding his right ankle.  
X-rays showed no abnormality of the left ankle.  The veteran 
denied any previous ankle injury.  In 1984, he had the onset 
of snapping sounds in the left ankle joint and pain in bad 
weather.  A probable chronic left ankle sprain was diagnosed.

Service connection was granted for a left ankle disability in 
an October 1987 rating decision.

In May 1989, the veteran was treated by VA for complaints of 
ankle and foot pain.  The veteran reported that he stood and 
walked a lot at work.  Pain secondary to standing for 
prolonged periods and being over weight was the impression.  

On September 1990 special VA orthopedic examination, the 
veteran reported that he had residual ankle pains from a 1979 
injury.  The left and right ankles had similar ranges of 
motion and both feet showed hammertoe deformities and a 
flattening of the arch.

In January 1992, the veteran reported that he had continued 
pain in both feet. He also reported having left knee 
problems.  In December 1992, probable degenerative joint 
disease of the left ankle was diagnosed, and bilateral 
hammertoes were noted.

On July 1993 VA orthopedic examination, the veteran reported 
that in 1979, a grill had dropped onto his ankles.  He was 
unable to walk and was casted.  He reported that ligamentous 
injuries were diagnosed.  He complained of "giving way" in 
his ankles and bilateral ankle pain.  The examiner remarked 
that x-rays of both ankles revealed a question of accessory 
[?] at the tip of the medial malleolus but this did not 
represent bony injury.  The radiologist's report of the July 
1993 x-rays, received in July 2000, noted a small bony 
density in the soft tissues adjacent to the right medial 
malleolus.  Mild bilateral inversion instability of the 
ankles was noted, secondary to injuries sustained on active 
duty.  The examiner opined that symptoms were probably 
greatly enhanced by the veteran's obesity.

The veteran testified before the undersigned at a September 
1996 personal hearing.  he stated that while he was working 
as a cook in the military, he rode in the back of a truck 
with a large cast-iron grill.  The grill fell on both his 
ankles in approximately 1980.  He was bandaged by medics in 
the field.  He was told he had sprained ankles.  He was 
placed on profile for 4 or 5 months, and could do no 
crawling, jumping or physical training.

VA treatment records from June and July 1997 reveal 
complaints of bilateral foot and ankle pain for several 
years.  

VA treatment records from January 1989 to July 2000 reveal 
repeated complaints of right ankle pain beginning in early 
1994.  In March 1994, the veteran complained of bilateral 
hammer toes and ankle pain.  No ankle instability was noted.  
The impression was ankle pain in an obese patient without 
significant degenerative joint disease or instability.  The 
veteran reported that pain increased in July 1994.  He 
reported that he had the pain since an in-service injury.  
Aright ankle strain was diagnosed.  The examiner stated that 
the veteran had been told the pain was due to his weight.  
The veteran was treated for chronic right ankle pain in March 
and July 1996; x-rays of the ankle in June 1997 were normal.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

The evidence establishes that the veteran has a current right 
ankle disorder.  However, the sole evidence of an in-service 
injury is the statements of the veteran.  He reported in 
September 1990 that he had sustained an ankle injury in 1979 
and had right ankle pain since that time.  Prior to that 
time, however, medical records are silent regarding any 
complaints of right ankle pain.  The veteran had complained 
of, and was service connected for, a left ankle disability in 
October 1987, but he had never reported right ankle problems.  
On July 1987 VA examination in connection with his claim for 
a left ankle disability, the veteran reported the sudden 
onset of symptoms in 1984, and specifically denied any prior 
injury.  He also made no mention of any right ankle injury or 
problems.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  His allegations of a 1979 ankle 
injury were not reported until 1990, and prior to that time 
the veteran had specifically denied any injury.  Further, 
although the veteran now reports that he has had right ankle 
pain since 1979, he failed to report such on numerous 
examinations and incidents of treatment prior to 1990.  
Finally, several examiners have attributed the veteran's 
right ankle difficulties to his excessive weight.  Although 
one examiner did opine that an in-service injury had caused a 
right ankle disability, this was based on history reported by 
the veteran and not on any review of records or other 
corroboration.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
The preponderance of the evidence is against the veteran's 
allegations of such injury.

Because the preponderance of the evidence is against a 
finding of any in-service right ankle injury or of a nexus 
between service and a current right ankle disorder, two 
critical elements of service connection are lacking, and the 
claim must be denied.




ORDER

Service connection for a right ankle disorder is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

